     Case 2:20-cv-00127-GW-MRW Document 113 Filed 03/04/21 Page 1 of 2 Page ID #:894



 1
 2
 3
 4
 5
 6
 7
 8
 9           IN THE UNITED STATES DISTRICT COURT
10         FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                             Case No. CV 20-127 GW (MRW)
13     JONATHAN VANLOAN,
14                     Plaintiff,
                                             ORDER ACCEPTING FINDINGS
15                v.                         AND RECOMMENDATIONS OF
                                             UNITED STATES MAGISTRATE
16     THE NATION OF ISLAM, et al.,          JUDGE
17                     Defendants.
18
19
20          Pursuant to 28 U.S.C. § 636, the Court reviewed the Complaint, the
21    records on file, and the Report and Recommendation of the United States
22    Magistrate Judge. Further, the Court has engaged in a de novo review of
23    those portions of the Report to which Plaintiff has objected. The Court
24    accepts the findings and recommendation of the Magistrate Judge.
25
26
27
28
     Case 2:20-cv-00127-GW-MRW Document 113 Filed 03/04/21 Page 2 of 2 Page ID #:895



 1          IT IS ORDERED that Judgment be entered dismissing this action

 2    without leave to amend.

 3
 4
      DATE: March 4, 2021               ___________________________________
 5
                                        HON. GEORGE H. WU
 6                                      UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
